DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      LUC DORSIN and ERTHA JOSEPH a/k/a LISTA JOSEPH,
                         Appellants,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK
     as Trustee for THE CERTIFICATEHOLDERS CWABS, INC.
        ASSET-BACKED CERTIFICATES, SERIES 2006-19,
                            Appellee.

                              No. 4D18-2421

                              [June 27, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE10021750.

   Nardo Dorsin of Nardo Dorsin, P.A., Tamarac, and F. Scott Fistel of
Fistel Law Group, P.A., Fort Lauderdale, for appellants.

  Matthew A. Ciccio and Jennifer Travieso of Aldridge Pite, LLP, Delray
Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.